3DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (i.e. claim(s) 1-15) without traverse in the reply filed on 04/18/2022 is acknowledged. Claim(s) 16-20 is/are withdrawn as being drawn to nonelected groups. Accordingly, claim(s) 1-15 is/are examined herein.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “less than 100 μm” which is indefinite. There is no lower limit. As such, the claimed range encompasses 0 μm which makes the scope of the claim unclear. 
	Claim 1 recites “the spacing between said array of features” which is indefinite. Examiner recommends applicant to change the limitation to --a spacing between features in said array of features-- in view of [0016-0017] of  published application.
Claim(s) 2-14 is/are rejected as being dependent from claim 1 and therefor including all the limitation thereof.
Claims 2-4 recite the term “about” which renders the claims indefinite. The term “about” makes the boundaries of the ranges unclear because “about” is a relative term. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 15 recites “embossing at least a portion of at least one major surface of a flexible graphite material with an array of features, using a roller embosser patterned with said array of features or a die patterned with said array of features, wherein at least one dimension of said array of features and the spacing between said array of features is less than 100 μm” which is indefinite. According to [0070], [0081] of applicant’s published application, the roller/die need to have an inverse pattern/features than the pattern/features embossed on the flexible graphite material. The recitation “the spacing between said array of features” also makes the scope of claim 15 indefinite. Examiner recommends applicant to change the limitation to --a spacing between features in said array of features-- in view of [0016-0017] of applicant’s published application. The recitation “is less than 100 μm” also makes the scope of claim 15 indefinite. There is no lower limit. As such, the claimed range encompasses 0 μm which makes the scope of the claim unclear. Furthermore, the recitation “is less than 100 μm” should read --are less than 100 μm--. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 8, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Norley (US 20070158050 – of record).
Regarding claims 1 and 5, Norley discloses a method for making a material or an article (P0026, 0032), said method comprising micro-texturing (embossing) at least a portion of at least one major surface of a flexible graphite material with an array of features (P0032, 0044, 0087, Fig. 1, Fig. 11), wherein at least one dimension (width 322) of said array of features (micro-channels 314A) and/or … is less than 100 μm (“width 322 may even be less than 100 microns”: P0090-0091, Fig. 1, Fig. 11). It is noted that limitation “spacing between said array of features is less than 100 μm” is  optional, and therefore, it is not required. Therefore, Norley discloses a method substantially as claimed by applicant. 
Regarding claim 8, Norley further discloses wherein said micro-texturing comprises embossing said at least a portion of said at least one major surface of said flexible graphite material using a roller embossing device (P0026, 0032, claim 17).
Regarding claim 14, Norley further discloses forming said material or said article into … a heat sink (P0023, 0026, 0032, 0087). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norley (US 20070158050 – of record) as applied to claim 1 above. 
Regarding claims 2-3, Norley further discloses/suggests wherein at least one dimension of said array of features is in the range between and inclusive of about 10 um to about 100 um (“width 322 may even be less than 100 microns” which overlaps with the claimed range: P0091, Fig. 1). It is noted that limitation “spacing between said array of features is less than 100 μm” is  optional. Additionally, Norley further implicitly discloses/suggests that the spacing between said array of features is less than 100 μm because the shown spacing between features (micro-channels 314A) is shown/suggested as being smaller than the width 322 of the microchannels (See Fig. 1). See MEPE 2144.05 I.
Claim(s) 4, 6, 9-10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norley (US 20070158050 – of record) as applied to claim 1 above, and further in view of Kenna (US 20170006736 – of record) and Victor (US 20110287203).
Regarding claim 4, Norley further discloses/suggests that the dimensions of the array of features/micro-channels are modifiable (P0090-0091), but Norley is silent about the claimed ranges. 
In the same field of endeavor, method for texturing/embossing at least a portion of at least one major surface of a flexible graphite material, Kenna discloses to select the shape, size (dimension) and distribution (spacing) of the embossed surface features in order to suit the end-use application for the graphite and/or to provide a material with desirable properties for that intended end-use application (P0099).
In an analogous art, methods of embossing an array of features on a material/article to increase its hydrophobicity, Victor discloses to make a depth or a height of features in a range of 10-50 μm which overlaps with the claimed range and a spacing between the features in a range of 10-50 μm for the benefit(s) improving hydrophobicity, self-cleaning, thermal conductivity, and/or thermal cycling capability of the material/article (P0003, 0047-0048, claim 12).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Norley in view of Kenna and/or Victor by making/selecting a depth or a height of said array of features within the claimed range and the spacing between features in said array of features within the claimed range for the benefit(s) improving hydrophobicity, self-cleaning, thermal conductivity, and/or thermal cycling capability of the material/article. See MPEP §§ 2143 I D, 2143 I G, and/or 2144.04 IV B.
Regarding claim 6, Norley further discloses/suggests wherein said micro-texturing comprises embossing said at least a portion of said at least one major surface of said flexible graphite material using a die (P0026, 0032; under the BRI, an embossing roller reads on an embossing die). Additionally, Kenna further discloses the technique of using an embossing die instead of an embossing roller to emboss at least one major surface of flexible graphite material (P0077, 0086-0087). Victor further discloses usage of embossing dies for embossing/micro-texturing (P0029). It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Norley in view of Kenna and/or Victor by using an embossing die instead of an embossing roller to emboss the at least one major surface of flexible graphite material. 
Regarding claim 9, Norley further implicitly/intrinsically discloses/suggests wherein said micro-texturing increases the hydrophobicity of said at least a portion of said at least one major surface of said flexible graphite material because the claimed and taught micro-texturing are substantially identical and/or produced by a substantially identical processes (as applied above). See MPEP §§ 2112.01 I-II. Additionally, since Victor further discloses the technique of using micro-texturing to increase hydrophobicity (P0001-0004, 0047-0048, 0067, 0071-0072), it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the method of Norley in view of Victor by configuring said micro-texturing to increase the hydrophobicity of said at least a portion of said at least one major surface of said flexible graphite material for the benefit(s) of increasing its wetting-resistance and wet-proof properties. 
Regarding claim 10, Norley further implicitly/intrinsically discloses/suggests wherein the contact angle of a water droplet on said flexible graphite material prior to said micro-texturing is less than 70° because the claimed and taught flexible graphite material are substantially identical (See MPEP §§ 2112.01 I-II; additionally, graphite materials are known to inherently have the claimed wettability: e.g. see https://pubs.acs.org/doi/full/10.1021/acs.accounts.6b00447), and the contact angle of a water droplet on said at least a portion of said at least one major surface of said flexible graphite material that is micro-textured with said array of features is greater than 90° because the claimed and taught micro-texturing are substantially identical and/or produced by a substantially identical processes (as applied above). See MPEP §§ 2112.01 I-II. Additionally, since Victor further discloses the technique of converting hydrophilic surfaces having a contact angle for water of less than 90° to hydrophobic/super-hydrophobic surfaces having a contact angle for water of greater than 90° via micro-texturing (P0001-0004, 0047-0048, 0067, 0071-0072), it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the method of Norley in view of Victor by configuring said micro-texturing to convert the surface of the flexible graphite material having a contact angle for water of less than 70° to a hydrophobic/super-hydrophobic surface having a contact angle for water of greater than 90° via micro-texturing for the benefit(s) of increasing its wetting-resistance and wet-proof properties as suggested by Victor. 
Regarding claim 15, Norley discloses a method for making a material or an article (P0026, 0032), said method comprising embossing (embossing) at least a portion of at least one major surface of a flexible graphite material with an array of features, using a roller embosser patterned with said array of features (P0026, 0032, 0044, 0087, Fig. 1, Fig. 11), wherein at least one dimension (width 322) of said array of features (micro-channels 314A) is less than 100 μm (“width 322 may even be less than 100 microns”: P0090-0091, Fig. 1, Fig. 11). Additionally, Norley further implicitly discloses/suggests that the spacing between said array of features is less than 100 μm because the shown spacing between features (micro-channels 314A) is shown/suggested as being smaller than the width 322 of the microchannels (See P0091 and Fig. 1). See MEPE 2144.05 I.
Kenna discloses to select the shape, size (dimension) and distribution (spacing) of the embossed surface features in order to suit the end-use application for the graphite and/or to provide a material with desirable properties for that intended end-use application (P0099).
Victor discloses to make a depth or a height of features in a range of 10-50 μm which overlaps with the claimed range and a spacing between the features in a range of 10-50 μm for the benefit(s) improving hydrophobicity, self-cleaning, thermal conductivity, and/or thermal cycling capability of the material/article (P0003, 0047-0048, claim 12).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Norley in view of Kenna and/or Victor by making/selecting at least one dimension of said array of features within the claimed range and the spacing between features in said array of features within the claimed range for the benefit(s) improving hydrophobicity, self-cleaning, thermal conductivity, and/or thermal cycling capability of the material/article. See MPEP §§ 2143 I D, 2143 I G, and/or 2144.04 IV B.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norley (US 20070158050 – of record) as applied to claim 1 above, and further in view of Nakamura (US 20140209565) and/or Schmid (US 20090208882).
Regarding claim 7, Norley further discloses/suggests wherein said micro-texturing comprises embossing said at least a portion of said at least one major surface of said flexible graphite material using an embossing roller (P0026, 0032), but Norley is silent about using a wafer die. 
In an analogous art, methods/tools for embossing an array of features, Nakamura discloses a wafer die (12) as a suitable tool for embossing an array of features because it has uniform pattern heights or uniform pattern depths (P0045, 0065, Fig. 1).
In an analogous art, methods/tools for embossing an array of features, Schmid discloses a wafer die (11) as a suitable tool for embossing an array of features because it is easy to manufacture and provides high reproduction accuracy (P0038-0040, 0057, Fig. 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Norley in view of Nakamura and/or Schmid by using an embossing wafer die instead of an embossing roller to emboss the at least one major surface of flexible graphite material for the benefit(s) facilitating its manufacturing, improving its dimensions, and/or achieving higher reproduction accuracy. See MPEP §§ 2143 I B, 2143 I G, and/or 2144 II.
 Claim(s) 11-13 and is/are rejected under 35 U.S.C. 103 as being unpatentable over Norley (US 20070158050 – of record) as applied to claim 1 above, and further in view of Klug (US 20020167109) and/or Klug (US 20040241397 – of record).
Regarding claim 11, Norley further suggests wherein said method further comprises, prior to said micro-texturing, reducing the roughness of said at least a portion of said at least one major surface of said flexible graphite material by pressing said flexible graphite material against a smooth surface (pressing said flexible graphite material against pre-calendering rolls also referred to as calender mill 170: P0068, 0079, and Fig. 12; wherein a person having ordinary skill in the art would understand/recognized that calendering implies pressing against a smooth rollers to smooth the surface of material). 
In the same field of endeavor, method for texturing/embossing at least a portion of at least one major surface of a flexible graphite material, Klug ‘109 discloses the technique of reducing the roughness of at least a portion of at least one major surface of a flexible graphite material by pressing said flexible graphite material against smooth cylindrical pre-calendering rollers (not shown) prior to micro-texturing/embossing flexible graphite material with embossing rollers (30 and 32) for the benefit(s) of providing to the embossing rollers a smooth sheet of flexible graphite material of uniform thickness (P0075, Fig. 3).
In the same field of endeavor, method for texturing/embossing at least a portion of at least one major surface of a flexible graphite material, Klug ‘397 discloses the technique of reducing the roughness of at least a portion of at least one major surface of a flexible graphite material by pressing said flexible graphite material against a smooth surface of rollers (20 and 22) prior to micro-texturing/embossing with embossing roll (32) for the benefit(s) of obtaining a smooth and dense flexible graphite material prior to the micro-texturing (P0045, 0077, and Figs. 1-3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Norley in view of Klug ‘109  and/or Klug ‘397 by including a step of reducing the roughness of said at least a portion of said at least one major surface of said flexible graphite material by pressing said flexible graphite material against a smooth surface prior to the micro-texturing for the benefit(s) of obtaining a smooth, dense, and/or uniform flexible graphite material prior to the micro-texturing. See MPEP §§ 2143 I D, 2143 I G, and/or 2144.04 IV B.
Regarding claim 12, Norley further discloses/suggests wherein said flexible graphite material consists essentially of graphite (graphite employed will have a purity of at least about 98%: P0048). P0044 of Klug ‘109 and/or P0052 Klug ‘397 further obviate the claimed subject matter. 
Regarding claim 13, Norley further discloses/suggests wherein said flexible graphite material comprises a resin (P0073-0074). P0055 of Klug ‘109 and/or P0042 Klug ‘397 further obviate the claimed subject matter.
Double Patenting
Applicant is advised that should claim 2 be found allowable, claim 3 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Conclusion
Additional prior art made of record and not relied upon that is considered to be pertinent to
Applicant’s disclosure:
King (20120052241) discloses the technique of macro-texturing a surface to increase its hydrophobicity (Abstract, P0079);
Kenna (US 20150189792 – of record) discloses embossing of a graphite sheet material (P0021, Figs. 3-4), where the graphite sheet material can consist essentially of graphite material (P0036-0037) or can comprise resin to improve its properties (P0005); or
	Lines (US 6797091– of record) discloses embossing of a graphite sheet material (abstract and Figs. 6a-b).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H. MORENO HERNANDEZ whose telephone number is 571-272-0625. The examiner can normally be reached on 12:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERZI H MORENO HERNANDEZ/Examiner, Art Unit 1743